Citation Nr: 0940724	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  02-20 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right hip replacement, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for a low back 
disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1955 to 
November 1957.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO denied 
entitlement to an increased rating in excess of 10 percent 
for a right knee disability, an increased rating in excess of 
30 percent for residuals of a right hip replacement, and an 
increased rating in excess of 20 percent for a low back 
disability.  

In January 2004, the Board denied entitlement to a total 
rating for compensation based on individual unemployability, 
and remanded the increased rating issues for issuance of a 
statement of the case and to afford the Veteran notice under 
the Veterans Claims Assistance Act.  38 U.S.C.A. § 5103 (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A December 2001 VA examination report indicates that the 
Veteran had been receiving Social Security Administration 
(SSA) disability benefits (SSI).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where there 
has been a determination with regard to SSA benefits, the 
records concerning that decision must be obtained.  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's 
disability determination and any related medical records have 
not yet been associated with the claims file, a remand is 
necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision. 

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


